DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning 
Allowable Subject Matter
2.	Claims 21-42 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method for verifying a de-embedder, …,determining, by a de-embedder and based on the first set of measurements, a first set of parameters that represent an effect on a signal through the first device under test; determining, by the de-embedder and based on the second set of measurements, a second set of parameters that represent an effect on a signal through the second device under test; determine, based on the first set of parameters, a third set of parameters that represent an effect on a signal through two of the first device under test concatenated together; comparing the third set of parameters and the second set of parameters; and determining an error parameter of the de-embedder based on the comparison of the third set of parameters and the second set of parameters, as required by claims 21, 26, 32 and 37.
Claims 22-25, 27-31 and 33-36, 38-42 are in condition for allowance.



    PNG
    media_image1.png
    605
    835
    media_image1.png
    Greyscale






Clark (U.S. Patent 5937006) discloses Frequency translating device transmission response method disclosing a single sideband frequency translating device test configuration is implemented using a vector network analyzer that is preferably automatically controlled by a controller for measurement of the frequency response of two FTDs including an up converter 

    PNG
    media_image2.png
    714
    710
    media_image2.png
    Greyscale




Examiners note:
All prior rejections/objects should overcome before a Notice of Allowance is issued.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamitani (U. S. Patent 7439748) discloses Method and apparatus for measuring high-frequency electrical characteristics of electronic device, and method for calibrating apparatus for measuring high-frequency electrical characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858